Citation Nr: 0933781	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-18 590	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1974 to 
July 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 and September 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, and Muskogee, 
Oklahoma, respectively.

By way of a May 2009 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated in part, and 
remanded the portion of an April 2007 decision by the Board 
that had denied the Veteran's claim for service connection 
for degenerative disc disease.  The Court's order followed a 
joint motion for remand.  


REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has stated that in the spring of 1977, while on 
active duty, he was attached to a fire and rescue unit.  He 
noted that his job was to watch helicopters refueling and to 
provide emergency assistance if needed.  The Veteran contends 
that, on one occasion, while watching a helicopter refueling, 
the helicopter dropped out of sight, so his unit went to 
locate the helicopter in an emergency truck.  The Veteran 
stated that his unit could not locate the helicopter, and 
that while driving back on the beach, he was in the back of 
the truck when the truck hit a hole, resulting in him being 
catapulted out of the back of the truck, and landing sitting 
up and facing the opposite direction.  The Veteran noted that 
when he turned around, the truck was 50 feet behind him.  He 
stated that he believed it was this in-service incident that 
caused his current disc problems, even though he noted that 
his disc problem did not surface until 10 years later.  See 
February 1993 statement in support of claim.  During a May 
2003 VA examination, the Veteran noted that in 1978 while on 
active duty working as part of a fire and rescue team, he 
fell off the back of a moving vehicle.  He noted that since 
that time, he has experienced chronic back pain.  See May 
2003 VA examination.

The Veteran's service treatment records (STRs) contain a 
January 1977 entry noting that the Veteran presented after 
having been treated for viral hepatitis.  He felt that he was 
experiencing a relapse of hepatitis and specifically noted 
that he had heart burn and minor chest and back pain.  On 
examination, the examiner noted no tenderness in the lower 
back.  A March 1977 entry in the STRs shows that the Veteran 
fell off a truck, and complained of chest pain.  No back pain 
was reported.  The Veteran's July 1978 discharge examination 
revealed a normal clinical evaluation of the Veteran's spine.

Regarding evidence of a current disability, the Veteran is 
currently diagnosed with diffuse degenerative joint disease 
throughout the lumbar spine, spinal stenosis at L3-L4, and 
broad based annular disc bulge at L5-S1.  See November 2006 
CT Scan.  The record also contains an x-ray revealing 
degenerative changes in the lower portion of the lumbar 
spine, and narrowing of L4-L5 disc space and to a lesser 
degree the L5-S1 disc space.  See September 2001 x-ray.  The 
first post-service evidence of a lumbar spine disability is a 
June 2001 x-ray noting degenerative changes in the lower 
portion of the lumbar spine.  A May 2003 examiner diagnosed 
the Veteran with degenerative disc disease, noting that the 
examination was inconsistent, noting an acute pathology, and 
a probable psychological component contributing to pain.

The record also contains evidence of three separate post-
service injuries or exacerbations of the Veteran's lumbar 
degenerative disc disease.  Specifically, an August 2002 
entry in the outpatient treatment records shows that the 
Veteran was being seen for back pain, noting that he was 
involved in a motor vehicle accident in July 2002, where his 
vehicle was rear-ended.  An x-ray taken at the time of the 
examination revealed degenerative osteoarthritis of the 
lumbar spine, and spondylolysis of S1.

An August 2003 entry shows that the Veteran complained of low 
back pain, noting that he was helping a friend at a carnival 
and did a lot of bending.  He stated that he did no heavy 
lifting but when he woke up this morning, he was in so much 
pain that he decided he probably had done too much lifting 
after all.  The examiner assessed the Veteran with low back 
pain.  A November 2003 entry noted that the Veteran presented 
with complaints of back pain secondary to an injury lifting a 
light desk.

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
degenerative disc disease "may be associated" with his 
period of active duty military service, the Board finds that 
a medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  Specifically, a remand is required because there 
is no medical opinion of record discussing the relationship 
between the Veteran's currently diagnosed degenerative disc 
disease and his time spent on active duty, particularly the 
in-service notation referencing back pain and an incident 
where the Veteran fell out of a truck.  See January and March 
1977 entries in the STRs.  Therefore, the Board finds that a 
remand is required to obtain a medical nexus opinion to 
determine whether it is at least as likely as not that the 
Veteran's degenerative disc disease is traceable to his time 
spent on active duty, taking into consideration the January 
1977 entry noting back pain, and the March 1977 entry showing 
that the Veteran fell off a truck and had chest pain.  
Additionally, the examiner should take into account and 
comment on the August 2002 entry noting that the Veteran was 
involved in a motor vehicle accident, and August and November 
2003 entries in the outpatient treatment records mentioning a 
motor vehicle accident and lifting injuries that resulted in 
back pain.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA 
spine examination conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current back 
disability is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current back disability is, even 
in part, attributable to military 
service, especially the January 1977 
entry noting back pain, and the March 
1977 entry noting that the Veteran fell 
out of a truck.  The Veteran's statements 
regarding continued symptoms since the 
in-service incident should be taken into 
account when arriving at an opinion.  
Further, the post-service outpatient 
treatment records noting that the Veteran 
was experiencing back pain in August 2002 
following a motor vehicle accident, and 
the 2003 progress notes showing that he 
experienced back pain related to lifting 
injuries should be taken into account in 
forming an opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

